Name: Commission Regulation (EEC) No 270/91 of 1 February 1991 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 and held by intervention agencies
 Type: Regulation
 Subject Matter: food technology;  trade policy
 Date Published: nan

 2. 2 . 91 Official Journal of the European Communities No L 28/23 COMMISSION REGULATION (EEC) No 270/91 of 1 February 1991 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35 , 36 and 39 of Council Regulation (EEC) No 822/87 and held by intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/90 0, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules on the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), and in particular Articles 2 and 3 thereof, Whereas the legal consequences for the tenderer who submits more than one tender in respect of each partial invitation to tender should be specified ; Whereas, in the light of experience acquired in the context of individual invitations to tender in respect of countries of the Caribbean region and in particular the administrative periods and logistical problems encoun ­ tered by the tenderers concerned, the time limits specified for the removal of the alcohol awarded should be extended by one month ; Whereas Commission Regulation (EEC) No 1780/89 (4), as last amended by Regulation (EEC) No 3391 /90 (5), should be amended accordingly ; Article 1 Regulation (EEC) No 1780/89 is hereby amended as follows : 1 . The following sentence is added to Article 5 (3) : ' If a tenderer submits more than one tender in respect of each partial invitation to tender, none of those tenders shall be eligible for consideration '. 2 . In Article 17 (2), the words 'two months' are replaced by the words 'three months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (' OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 346, 15 . 12. 1988, p. 7. (4) OJ No L 178 , 24. 6. 1989, p . 1 . (s) OJ No L 327, 27. 11 . 1990, p . 23 .